LANDAU, J.A.D.,
dissenting.
I respectfully dissent. The majority has replaced the informed and objective standard required by Terry1 and Bruzzese2, with its own subjective and unavoidably insular appraisal of the facts presented to Officer Sweigart. It also has unnecessarily required the State to meet the additional burden of establishing a separate cause for suspicion, apart from that inherent in the subject item, in order to establish probable cause for a limited investigative encounter to dispel an objectively-based suspicion raised by that item.
Further elaboration of some of the facts in this case is required. Sweigart, a local police officer, did not just view, and then seize and search the film container. Neither did he search it on a hunch. He testified on direct, and in answer to the trial judge’s probing inquiry, that about half of his drug arrests involved the use of similar film containers. The trial judge clearly accepted his credibility.
Sweigart also testified that when he saw no camera in the vehicle and asked Demeter to hand him the container, Demeter hesitated, then volunteered that he used it for bridge tokens. Thus, before he opened the container, the officer knew that it was not being used for its intended purpose of storing film. Presumably from the “heft” of the empty container, the officer also knew as he held the container that it did not contain tokens. Only then did Officer Sweigart open the container and discover the marijuana residue, which led to further search and discovery of the methamphetamine in another film container. Compare State v. Waltz, 61 N.J. 83, 88 (1972).
As observed in State v. Davis, 104 N.J. 490 (1986), “(a]n important factor to consider is whether the officer used the *122least intrusive investigative techniques reasonably available to verify or dispel his suspicion in the shortest period of time reasonably possible.” Id. at 504. See also State in Interest of A.R., 216 N.J.Super. 280, 286-287 (App.Div.1987).
There must, of course, be an objectively reasonable basis to justify even limited, step-by-step investigative activity such as that conducted by Sweigart. Davis, 104 N.J. at 505; Bruzzese, 94 N.J. 210 (1983); Terry, 392 U.S. at 29, 88 S.Ct. at 1884, 20 L.Ed.2d at 910-911 (1968).
I believe that the personal experience of Officer Sweigart, in which nearly 50% of his automotive drug arrests involved such film containers,, constitutes such an objectively reasonable basis for suspicion, particularly when heightened by the fact that film and tokens had been ruled out as contents by the time the container was opened.
We must make our assessment of the probabilities, not based on our scholarly experience, but as understood by those versed in law enforcement. Texas v. Brown, 460 U.S. 730, 742, 103 S.Ct. 1535, 1543, 75 L.Ed.2d 502, 514 (1983); Bruzzese, 94 N.J. 210 (1983). See also State v. Novembrino, 105 N.J. 95, 162 (1987) (Handler, J. concurring); Waltz, 61 N.J. at 88 (1972); State v. Contursi, 44 N.J. 422, 431 (1965). Like it or not, Sweigart’s testimony appears to have been accepted as true by the trial judge, who by his position was best able to gauge Sweigart’s credibility. His testimony established that this kind of container was apt to contain illegal drugs by a factor far more than can fairly be characterized as a mere “hunch,” as my colleagues have done. Indeed, the majority’s citation of a long but concededly partial list of drug related cases in which 35 millimeter film containers figured shows, at the very least, that Sweigart’s testimony was not inherently incredible.
Our rights are not unguarded. Among many protections, we have required that trial judges explore in a separate hearing the predicate for warrantless searches, at which the State bears *123a heavy burden. We have also required that police officers use the least intrusive techniques in the shortest time possible. Davis, 104 N.J. 490 (1986).
The trial judge, as here, must assess the believability of each witness from his or her unique vantage point. I regret that the majority has chosen to ignore the statistical summary of film container involvement in Sweigart’s drug arrests and the implicit acceptance of the credibility of this testimony by the trial judge.
Respectfully, I question whether my colleagues would have as readily suppressed evidence indisputedly establishing guilt, if Sweigart had observed a number of small wads of tinfoil, or a pack of 20 small plastic bags secured by an elastic band, or if a glass slab and razor blade was observed on the console. Each of these objects, of course, has numerous and legitimate public uses, but their commonly recognized employment in illicit drug use may send a more acceptable danger signal to the uninitiate, such as ourselves.
To Officer Sweigart, however, in light of his training and pragmatic experience, a film container unaccompanied by camera or film paraphernalia signaled the same kind of inherent suspicion as small tinfoil wads, packs of tiny baggies or other intrinsically innocent items which may be more familiarly accepted by judges as possessing a high degree of correlation with unlawful use of drugs.
I fear the consequences of requiring separate and independent indicia of criminal conduct as a prerequisite to permitting limited police search activity respecting a suspicious item, when the subject of that activity and suspicion has been involved in 50% of the drug arrests of an experienced police officer.
While probable cause is the minimal requirement for a constitutionally reasonable search of a readily movable vehicle stopped on the highway (State v. Alston, 88 N.J. 211, 231 (1981)), that probable cause must be demonstrated by reference to what an informed, trained and reasonably experienced police *124officer would objectively have understood as probable cause. Novembrino, 105 N.J. at 162 (Handler, J. concurring); Bruzzese, 94 N.J. 210 (1983).
I believe that was demonstrated here, and would affirm.

Terry v. Ohio, 392 U.S. 1, 29, 88 S.Ct. 1868, 1884, 20 L.Ed.2d 889, 910-911 (1968).


State v. Bruzzese, 94 N.J. 210, 237-238 (1983), cert. den. 465 U.S. 1030, 104 S.Ct. 1295, 79 L.Ed.2d 695 (1984).